Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 




Claim Objections
Claims 29, 32 are objected to because of the following informalities:  

Claim 29 discloses “the electric device” which lacks antecedent basis.

Claim 32 should be amended as follows: 
“wherein the first processor is configured to: display a second screen to receive either a first instruction or a second instruction from the user; upon receiving the first instruction via the second screen, display a first screen to receive the first setting information to generate data by the electronic device; upon receiving the second instruction via the second screen, display a third screen to receive the second setting information to output the data by the electronic device”

Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 16-17, 21-27, 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada.
       Regarding claim 1, Ferlitsch discloses an operation device comprising (paragraph 36; computing device 102 (operation device)):
       a first processor (paragraph 36; processor 103); and
       a first memory storing instructions, which when executed cause the first processor to (paragraph 29, 32, 36-37; software stored in memory 108 for the computing device for the processor to execute):
transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device; paragraph 63, 66-68, 77; scan jobs are processed as copy jobs and the scanned data is formatted as PDL data and sent to the computing device for viewing via PDL viewer of the computing device; scan image data is generated based on scan settings 842 (first setting information));
        receive the data sent from the electronic device in response to the first request;
(paragraph 49, 63, 66-68, 77; in response to scan job request, scan jobs are processed as copy jobs and the scanned data is formatted as PDL data; the computing device receives the scan data in form of PDL data from the imaging device which is used for viewing via PDL viewer of the computing device), and
         second send, to the electronic device, the data, and a second request to cause the electronic device to output the data based on the second setting information (paragraph 68, 77-78; after view the PDL data via the PDL viewer, the PDL data can then be sent (second send) as print job (second request) to the MFP (imaging device) for printing (outputting) based on print setting (second setting information) such as duplex/simplex).
However Ferlitsch does not disclose 
        first specify an electronic device by first information obtained from the electronic device;

wherein the electronic device is specified by the first information and wherein the electronic device is specified by the second information.
        Park discloses first specify an electronic device by first information obtained from the electronic device (paragraph 98, 100; for a scan request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (first information); wireless device then transmits scan request that includes this IP address thereby specifying this MFP (first specify) in step s1507 if scan request is processed);
        second specify the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device (paragraph 98, 100; for a print request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (second information); wireless device then transmits print data request that includes this IP address thereby specifying this MFP (second specify) in step s1507 if print request is processed; the IP address (Second information) for print processing is obtained by the wireless device via response packet from the MFP using Wi-Fi direct;  the wireless device also receives the IP address (first information) for scan request processing via response packet from the MFP using Wi-Fi direct; therefore the same manner (Wi-Fi Direct) is used for obtaining first information and second information); and
        wherein the electronic device is specified by the first information and wherein the electronic device is specified by the second information (paragraph 98, 100; wireless device transmits scan request that includes this IP address (first information) thereby specifying this MFP (first specify) in step s1507 if scan request is processed; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Park to provide process for specifying the electronic device by obtaining information.
        The motivation to combine the references is to provide a discovery process for finding destination electronic device for performing both scanning and print output request via WiFi-Direct communication wherein response related to IP address for direct wireless connection can be received as response from the target electronic device  (paragraph 100-101).

However Ferlitsch does not disclose to display a screen to receive either a first setting information or a second setting information from a user;
while the first setting information is set, first specify an electronic device
while the second setting information is set, second specify the electronic device.
       Yamada discloses to display a screen to receive either a first setting information or a second setting information from a user (paragraph 256-258, 261-262; when user list of selectable values for setting” (screen) ; paragraph 253-254;);
        while the first setting information is set, first specify an electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects scan setting (first setting information) in step s1812 when “scan” is selected and if there is no scan command in s1815 then user can reselect a scan default device (first specify an electronic device) in s1807);
        while the second setting information is set, second specify the electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects print setting (second setting information) in step s1812 when “Web print” is selected and if there is no print command in s1815 then user can reselect a photo print default device (second specify an electronic device) in s1807).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Yamada to provide specifying of electronic device after selecting setting on display.
        The motivation to combine the references is to provide option for user to select a new electronic device when user has made input of new setting data in case a new electronic device may need to be selected due to input of new setting data (paragraph 253-254, 256-258).






       Regarding claim 16, Ferlitsch discloses a remote scanning method performed by an operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device (remote scanning)), comprising:
      first sending a first request to the electronic device, to cause the electronic device to generate data based on the first setting information and to send the data to the operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device; paragraph 63, 66-68, 77; scan jobs are processed as copy jobs and the scanned data is formatted as PDL data and sent to the computing device for viewing via PDL viewer of the computing device; scan image data is generated based on scan settings 842 (first setting information)); and
      receiving the data sent from the electronic device in response to the first request (paragraph 49, 63, 66-68, 77; in response to scan job request, scan jobs are processed as copy jobs and the scanned data is formatted as PDL data; the computing device receives the scan data in form of PDL data from the imaging device which is used for viewing via PDL viewer of the computing device);
printing (outputting) based on print setting (second setting information) such as duplex/simplex).

However Ferlitsch does not disclose 
      first specifying an electronic device by first information obtained from the electronic device;
      second specifying the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device; and
wherein the electronic device is specified by the first information and wherein the electronic device is specified by the second information.
        Park discloses first specifying an electronic device by first information obtained from the electronic device (paragraph 98, 100; for a scan request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (first information); wireless device then transmits scan request that includes this IP address thereby specifying this MFP (first specify) in step s1507 if scan request is processed);

         wherein the electronic device is specified by the first information and wherein the electronic device is specified by the second information (paragraph 98, 100; wireless device transmits scan request that includes this IP address (first information) thereby specifying this MFP (first specify) in step s1507 if scan request is processed; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Park to provide process for specifying the electronic device by obtaining information.





However Ferlitsch does not disclose displaying a screen to receive either a first setting information or a second setting information from a user;
while the first setting information is set, first specifying an electronic device
while the second setting information is set, second specifying the electronic device.
       Yamada discloses displaying a screen to receive either a first setting information or a second setting information from a user (paragraph 256-258, 261-262; when user select button 2202, the setting screen for either printing setting (second setting information) when “Web printing” is selected or scan setting (first setting information) when “scan” is selected can be displayed in s1812; control unit 11 displays “list of selectable values for setting” (screen));
       while the first setting information is set, first specifying an electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects scan setting (first setting information) in step s1812 when “scan” is selected and if there is no scan reselect a scan default device (first specify an electronic device) in s1807)
       while the second setting information is set, second specifying the electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects print setting (second setting information) in step s1812 when “Web print” is selected and if there is no print command in s1815 then user can reselect a photo print default device (second specify an electronic device) in s1807).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Yamada to provide specifying of electronic device after selecting setting on display.
        The motivation to combine the references is to provide option for user to select a new electronic device when user has made input of new setting data in case a new electronic device may need to be selected due to input of new setting data (paragraph 253-254, 256-258).



      Regarding claim 17, Ferlitsch discloses a computing device comprising (paragraph 36; computing device 102):
       a processor (paragraph 36; processor 103); and
       a memory storing an application program, the processor performing the following steps by executing the application program stored in the memory (paragraph 29 , 32, 
       first sending a first request to the electronic device, to cause the electronic device to generate data based on the first setting information and to send the data to the computing device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device; paragraph 63, 66-68, 77; scan jobs are processed as copy jobs and the scanned data is formatted as PDL data and sent to the computing device for viewing via PDL viewer of the computing device; scan image data is generated based on scan settings 842 (first setting information));
        receiving the data sent from the electronic device in response to the request (paragraph 49, 63, 66-68, 77; in response to scan job request, scan jobs are processed as copy jobs and the scanned data is formatted as PDL data; the computing device receives the scan data in form of PDL data from the imaging device which is used for viewing via PDL viewer of the computing device);
and
        second sending, to the electronic device, the data, and a second request to instruct the electronic device to output the data based on the second setting information (paragraph 68, 77-78; after view the PDL data via the PDL viewer, the PDL data can then be sent (second send) as print job (second request) to the MFP (imaging device) for printing (outputting) based on print setting (second setting information) such as duplex/simplex).

       first specifying an electronic device by first information obtained from the electronic device;
        second specifying the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device; and
wherein the electronic device is specified by the first information and the electronic device is specified by the second information.
        Park discloses a smartphone, causing the electronic device to send data to the smartphone (paragraph 59, 61; smartphone 120; paragraph 16, 24, 100; for scan operation, MFP (electronic device) sends scan data to the smartphone 120 (wireless device)), 
       first specifying an electronic device by first information obtained from the electronic device (paragraph 98, 100; for a scan request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (first information); wireless device then transmits scan request that includes this IP address thereby specifying this MFP (first specify) in step s1507 if scan request is processed);
        second specifying the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device (paragraph 98, 100; for a print request operation, wireless device (operation device) receives response packet from 
       wherein the electronic device is specified by the first information and the electronic device is specified by the second information (paragraph 98, 100; wireless device transmits scan request that includes this IP address (first information) thereby specifying this MFP (first specify) in step s1507 if scan request is processed; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Park to provide process for specifying the electronic device by obtaining information.
        The motivation to combine the references is to provide a discovery process for finding destination electronic device for performing both scanning and print output request via WiFi-Direct communication wherein response related to IP address for direct wireless connection can be received as response from the target electronic device  (paragraph 100-101).


However Ferlitsch does not disclose displaying a screen to receive either a first setting information or a second setting information from a user;
while the first setting information is set, first specifying an electronic device;
while the second setting information is set, second specifying the electronic device.
       Yamada discloses displaying a screen to receive either a first setting information or a second setting information from a user (paragraph 256-258, 261-262; when user select button 2202, the setting screen for either printing setting (second setting information) when “Web printing” is selected or scan setting (first setting information) when “scan” is selected can be displayed in s1812; control unit 11 displays “list of selectable values for setting” (screen));
       while the first setting information is set, first specifying an electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects scan setting (first setting information) in step s1812 when “scan” is selected and if there is no scan command in s1815 then user can reselect a scan default device (first specify an electronic device) in s1807);
       while the second setting information is set, second specifying the electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects print setting (second setting information) in step s1812 when “Web print” is selected and if there is no print command in s1815 then user can reselect a photo print default device (second specify an electronic device) in s1807).
Ferlitsch as taught by Yamada to provide specifying of electronic device after selecting setting on display.
        The motivation to combine the references is to provide option for user to select a new electronic device when user has made input of new setting data in case a new electronic device may need to be selected due to input of new setting data (paragraph 253-254, 256-258).





       Regarding claim 2, Park discloses the operation device as claimed in claim 1, wherein the first processor is configured to:
obtain the first information and the second information from the electronic device via wireless communication (paragraph 98, 100; the IP address (Second information) for print processing is obtained by the wireless device via response packet from the MFP using Wi-Fi direct (wireless communication);  the wireless device also receives the IP address (first information) for scan request processing via response packet from the MFP using Wi-Fi direct (wireless communication)).




       Regarding claim 6, Ferlitsch discloses the operation device as claimed in claim 1, wherein the first request includes a request to cause the electronic device to carry out a scan and to send scan data to the operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device).




       Regarding claim 13, Ferlitsch discloses the operation device as claimed in claim 1, further comprising:
a display configured to display a scan setting screen to set a scan setting (paragraph 54; computing device displays scan dialog box for setting scan quality, size (setting)).











       Regarding claim 21, Ferlitsch discloses the operation device as claimed in claim 1, further comprising: providing an option of storing the data on the operation device for a user (paragraph 63; the PDL data of the scanned image is received at the computing device where it has option to store in file system 340).

       Regarding claim 22, Ferlitsch discloses The method as clamed in claim 16, further comprising: providing an option of storing the data on the operation device for a user (paragraph 63; the PDL data of the scanned image is received at the computing device where it has option to store in file system 340).

       Regarding claim 23, Ferlitsch discloses The smartphone.as claimed in claim 17, wherein the processor performs the following step: providing an option of storing the data on the operation device for a user (paragraph 63; the PDL data of the scanned 








       Regarding claim 24, Ferlitsch discloses the operation device as claimed in claim 1, wherein the electronic device is an image processing device (paragraph 41-42; imaging device can be MFP type device that process images scanned).

       Regarding claim 25, Ferlitsch discloses the method as claimed in claim 16, wherein the electronic device is an image processing device (paragraph 41-42; imaging device can be MFP type device that process images scanned).

       Regarding claim 26, Ferlitsch discloses the smartphone as claimed in claim 17, wherein the electronic device is an image processing device (paragraph 41-42; imaging device can be MFP type device that process images scanned). 












       Regarding claim 27, Ferlitsch discloses a system comprising: 
an operation device (paragraph 36; computing device 102 (operation device)); 
an electronic device (paragraph 36, 41; imaging device), 
wherein the operation device comprises, 
      a first processor (paragraph 36; processor 103); and 
      a first memory storing a first program, the first processor performing the following steps by executing the first program stored in the first memory (paragraph 29, 32, 36-37; software (first program) stored in memory 108 (first memory) for the computing device for the processor to execute): 
       first sending a first request to the electronic device, to cause the electronic device generate data based on the first setting information and to send the data to the operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic  scan image data is generated based on scan settings 842 (first setting information)); 
       receiving the data sent from the electronic device in response to the first request (paragraph 49, 63, 66-68, 77; in response to scan job request, scan jobs are processed as copy jobs and the scanned data is formatted as PDL data; the computing device receives the scan data in form of PDL data from the imaging device which is used for viewing via PDL viewer of the computing device);       
       second sending, to the electronic device, the data, and a second request to instruct the electronic device to output the data based on the second setting information (paragraph 68, 77-78; after view the PDL data via the PDL viewer, the PDL data can then be sent (second send) as print job (second request) to the MFP (imaging device) for printing (outputting) based on print setting (second setting information) such as duplex/simplex).
However Ferlitsch does not disclose first specifying the electronic device by first information obtained from the electronic device; 
       second specifying the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device; and 
wherein the electronic device specified by the first information and the electronic device specified by the second information.

       second specifying the electronic device by second information obtained from the electronic device, the second information being obtained from the electronic device in a same manner as the first specifying the electronic device (paragraph 98, 100; for a print request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (second information); wireless device then transmits print data request that includes this IP address thereby specifying this MFP (second specify) in step s1507 if print request is processed; the IP address (Second information) for print processing is obtained by the wireless device via response packet from the MFP using Wi-Fi direct;  the wireless device also receives the IP address (first information) for scan request processing via response packet from the MFP using Wi-Fi direct; therefore the same manner (Wi-Fi Direct) is used for obtaining first information and second information); and 
       wherein the electronic device specified by the first information and the electronic device specified by the second information (paragraph 98, 100; wireless device transmits scan request that includes this IP address (first information) thereby specifying 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Park to provide process for specifying the electronic device by obtaining information.
        The motivation to combine the references is to provide a discovery process for finding destination electronic device for performing both scanning and print output request via WiFi-Direct communication wherein response related to IP address for direct wireless connection can be received as response from the target electronic device  (paragraph 100-101).

However Ferlitsch does not disclose displaying a screen to receive either a first setting information or a second setting information from a user; 
while the first setting information is set, first specifying the electronic device
while the second setting information is set, second specifying the electronic device.
        Yamada discloses displaying a screen to receive either a first setting information or a second setting information from a user (paragraph 256-258, 261-262; when user select button 2202, the setting screen for either printing setting (second setting information) when “Web printing” is selected or scan setting (first setting information) when “scan” is selected can be displayed in s1812; control unit 11 displays “list of selectable values for setting” (screen)); 
reselect a scan default device (first specify an electronic device) in s1807);
        while the second setting information is set, second specifying the electronic device (paragraph 186, 253-254, 256-258, 261-262; when user selects print setting (second setting information) in step s1812 when “Web print” is selected and if there is no print command in s1815 then user can reselect a photo print default device (second specify an electronic device) in s1807).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch as taught by Yamada to provide specifying of electronic device after selecting setting on display.
        The motivation to combine the references is to provide option for user to select a new electronic device when user has made input of new setting data in case a new electronic device may need to be selected due to input of new setting data (paragraph 253-254, 256-258).











!!!Claim 32 is assuming following amendment to claim 32 as discussed in objection of claim 32 in rejection below.

       Regarding claim 32, Yamada discloses the operation device as claimed in claim 1, wherein the first processor is configured to: display a second screen to receive either a first instruction or a second instruction from the user (paragraph 144-145; Fig. 13 shows a second screen for inputting “Scan” (first instruction) or “Web print” (second instruction)); upon receiving the first instruction via the second screen, display a first screen to receive the first setting information to generate data by the electronic device (paragraph 144-145, 184-191, 256-258, 261-262;; when user inputs “Scan” (first instruction), then user select button 2202 on scan command window, such that the setting screen for scan setting (first setting information) when “scan” is selected can be displayed in s1812; control unit 11 displays “list of selectable values for setting” (first screen)); upon receiving the second instruction via the second screen, display a third screen to receive the second setting information to output the data by the electronic device (paragraph 144-145, 184-191, 256-258, 261-262; when user inputs “Web print” (second instruction), then user select button 2202 on print command window, such that the setting screen for print setting (second setting information) when .


Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20120079081 to Parks.
       Regarding claim 3, Ferlitsch in view of Park does not disclose the operation device as claimed in claim 1, wherein the first processor is configured to:
display a screen including a two-dimensional code to be photographed using a camera,
wherein the first information and the second information are obtained from the two-dimensional code photographed while displaying the screen.
        Parks discloses wherein the first processor is configured to (paragraph 48; control unit 30):
        display a screen including a two-dimensional code to be photographed using a camera (paragraph 48; display 32; paragraph 67-70; display 32 of the mobile phone displays screen that includes barcode that is photographed using camera 34),
       wherein the first information and the second information are obtained from the two-dimensional code photographed while displaying the screen (paragraph 67-70; each instance of the camera capturing the barcode that is displayed on display 32 and 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park as taught by Parks to provide display on the operation device for obtaining information of the electronic device.
        The motivation to combine the references is to simplify the obtaining of information related to establishing connection with the electronic device by providing display of connection related information encoded on the display of the electronic device that can be captured by the operation device via the display and decoded to obtain session related information for connection (paragraph 67-70, 85).



       Regarding claim 4, Parks discloses the operation device as claimed in claim 3, wherein the two- dimensional code, photographed while displaying the screen, is displayed on an operation panel of the electronic device (paragraph 67-70; camera capturing the barcode that is displayed on display 32 of mobile device; the barcode is displayed on display panel 24 of the MFP).



Claims 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20110242558 to Usui.
       Regarding claim 7, Ferlitsch does not disclose the operation device as claimed in claim 6, wherein the first request includes a scan setting.
      Usui discloses wherein the first request includes a scan setting (paragraph 47; scan execution instruction (first request) sent by external apparatus (operation device) includes mode setting information (scan setting) that includes settings related to color, resolution).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park as taught by Usui to provide scanning related information in the scan request.
        The motivation to combine the references is to provide prevent the scanning process from being executed using the wrong profile settings by comparing the scan settings in scan instruction with profile information at the image forming apparatus  (paragraph 8-11, 47).

       Regarding claim 8, Usui discloses the operation device as claimed in claim 7, wherein the electronic device is configured to carry out the scan based on the scan 



       Regarding claim 9, Usui discloses the operation device as claimed in claim 1, wherein the first request includes a scan start instruction (paragraph 47-48; scan execution instruction includes scan start instruction since scanning is started in s1109 when the scan execution instruction is received and mode setting matches profile).

       Regarding claim 10, Usui discloses the operation device as claimed in claim 9, wherein the scan start instruction includes scan information (paragraph 47; scan execution instruction (scan start) sent by external apparatus (operation device) includes mode setting information (scan information) that includes settings related to color, resolution). 



Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20110242558 .

       Regarding claim 11, Ferlitsch in view of Park further in view of Usui does not disclose the operation device as claimed in claim 9, wherein the scan start instruction includes an IP address of the operation device.
        Wakazono discloses wherein the scan start instruction includes an IP address of the operation device (paragraph 349-351; PC 10 (operation device) sends scan request to the scanner that starts scanning when receiving scan request (scan start instruction); scan request includes IP address of PC 10).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park further in view of Usui as taught by Wakazono to provide IP address information of the source device providing scan instruction.
        The motivation to combine the references is to provide a destination IP address for sending the scanned data by the image forming apparatus by providing the IP address in the scan instruction (paragraph 349-351).


       Regarding claim 12, Wakazono discloses the operation device as claimed in claim 11, wherein the electronic device is configured to send scan data to the operation device based on the IP address of the operation device (paragraph 350-351; scanner .


Claims 14-15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20060271675 to Wakazono.
       Regarding claim 14, Ferlitsch in view of Park does not disclose the operation device as claimed in claim 13, wherein the first processor is configured to display a scan setting button on the display and to display the scan setting screen upon receiving a-setting instruction on the scan setting button.
         Wakazono discloses wherein the first processor is configured to display a scan setting button on the display and to display the scan setting screen upon receiving a-setting instruction on the scan setting button (paragraph 131, PC 10 (CPU 11); paragraph 153-156; “Change setting” button 53 is pressed to make changes to setting by displaying setting screen 51 in response to pressing button 53).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park as taught by Wakazono to provide scan related user interface objects.




       Regarding claim 15, Wakazono discloses the operation device as claimed in claim 1, wherein the first processor is configured to receive function information including a scan function provided by the electronic device (paragraph 344-346; PC 10 (operation device) receives the pull scan readiness packet that includes information about waiting mode of pull scan (information about scan function) available at the scanner), to send the first request to the electronic device that provides the scan function, to carry out a scan, and to send scan data to the operation device (paragraph 349-351; PC 10 (operation device) sends scan request to the scanner that starts scanning when receiving scan request (scan start instruction); scanner scans document and sends scanned document data to the PC 10).

       Regarding claim 19, see rejection of claim 15. Further Park discloses the smartphone performing the steps (paragraph 59, 61; smartphone 120).






       Regarding claim 20, Ferlitsch discloses the smartphone as claimed in claim 19,
wherein the first sending the first request to the electronic device that provides the scan function, to carry out the scan and to send the scan data to the operation device (paragraph 42, 47, 49, 54, 60, 62-63, 67; computing device can generate and transmit scan job (first send a first request) to imaging device (electronic device) for scanning document and sending scan data to the computing device if recipient selected is the computing device; paragraph 63, 66-68, 77; scan jobs are processed as copy jobs and the scanned data is formatted as PDL data and sent to the computing device for viewing via PDL viewer of the computing device), are executed by the processor by using an application program of the operation device (paragraph 29 , 32, 36-37; software stored in memory 108 for the computing device for the processor to execute PDL data processing application program). Further Park discloses using the smartphone (paragraph 59, 61; smartphone 120).


Claims 18, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20100214629 to Patterson.

       Regarding claim 18, Ferlitsch in view of Park does not disclose the smartphone as claimed in claim 17, wherein the processor of the smartphone is configured to upload the data sent from the electronic device, to upload destination of information storage apparatus, and is configured to store the data in a storage area of the smartphone without uploading the data received from the electronic device.
         Patterson discloses wherein the processor of the smartphone is configured to upload the data sent from the electronic device, to upload destination of information storage apparatus, and is configured to store the data in a storage area of the smartphone without uploading the data received from the electronic device (paragraph 16, 30, 45-48; communication component 220 (smartphone) receives scanned image and uploads the scanned data to destination of the document server when the communication component 220 is coupled to the network; if communication component 220 is NOT coupled to the network there is NO uploading of the scanned data to destination of the document server but instead scan data is stored in PDM memory 226 of the component 220).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park as taught by Patterson to provide multiple options on the smartphone for communication of the received scan data.
        The motivation to combine the references is to provide the sharing of scanned document data by uploading scan data by mobile phone to a server wherein then it can be shared by other users having authority to access this document (paragraph 6).




       Regarding claim 28, Patterson discloses wherein the first processor (paragraph 23; CPU) is configured to: send the data to an information storage apparatus configured to store the data (paragraph 16, 30, 45-49; communication component 220 (smartphone) receives scanned image and uploads the scanned data to destination of the document server (information storage apparatus) for storing in memory 234).




       Regarding claim 29, Patterson discloses the operation device as claimed in claim 1, wherein the first processor is configured to: receive the data from an information storage apparatus configured to store the data received from the electric device via the operation device, send to the electronic device, the data received from the information storage apparatus, and the second request to instruct the electronic device to output the data (paragraph 21, 38, 45-49; communication component 220 (smartphone/operation device) receives scanned image from scanner 210 and uploads the scanned data to destination of the document server (information storage apparatus) for storing (received from the electric device via the operation device); after storing, the communication component 220 can then retrieve (receive) the data (“subsequent operation”) from the Park discloses wherein the electronic device is specified by the second information (paragraph 98, 100; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).



       Regarding claim 30, Patterson discloses the operation device as claimed in claim 1, wherein the first processor is configured to: send to the electronic device, the data stored in an information storage apparatus configured to store the data received from the electronic device via the operation device, and the second request to instruct the electronic device to output the data (paragraph 21, 38, 45-49; communication component 220 (operation device) receives scanned image and uploads the scanned data to destination of the document server (information storage apparatus) for storing; after storing, the communication component 220 can then retrieve (receive) the data stored (“subsequent operation”) in the document server via the operation device and send print request (second request) to scanner system 210 that can print (output) this data). Further Park discloses wherein the electronic device specified by the second information (paragraph 98, 100; wireless device transmits print request that includes this IP address (second information) thereby specifying this MFP (second specify) in step s1507 if print request is processed).


Claims 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Pub. No. US 20050190397 to Ferlitsch in view of US Patent Application Publication Pub. No. US 20130148162 to Park further in view of US Patent Application Publication Pub. No. US 20110317211 to Yamada further in view of US Patent Application Publication Pub. No. US 20070019232 to Kano.

       Regarding claim 31, Park discloses the operation device as claimed in claim 1, wherein the first processor is configured to: first send the first request upon specifying the electronic device in the first information, and second send the second request upon specifying the electronic device in the second information (paragraph 98, 100; for a scan request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (first information); wireless device then transmits scan request (first request) that includes this IP address thereby specifying this MFP (first specify) in step s1507 if scan request is processed; paragraph 98, 100; for a print request operation, wireless device (operation device) receives response packet from MFP (electronic device) that includes the IP address of the Wi-Fi Direct interface of the MFP thereby obtaining IP address (second information); wireless device then transmits print data request (second request) that includes this IP address thereby specifying this MFP (second specify) in step s1507 if print request is processed).



        Kano discloses sending the requests without the user’s action/ without any operation from the user upon specifying the electronic device (paragraph 70, 80; when mobile device captures two-dimensional code and acquires address of the printer (specifying the printer), the job is transmitted to printer without user input of address (without the user’s action/ without any operation from the user); jobs include fax jobs (scanning and sending request) and print job (output request)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ferlitsch in view of Park further in view of Yamada as taught by Kano to provide automatic transmission of jobs based on specifying the electronic device.
        The motivation to combine the references is to provide automatic sending job request to the image forming apparatus by simple operation of capturing 2D code and acquiring address information of the image forming apparatus without user error in inputting address information so that when the user is specifying the image forming apparatus by capturing of 2D code the corresponding job is sent and the printer releases the address after each job is finished (paragraph 68-70).







Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110279859 to Hashimoto discloses scan ticket and print job processing (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/11/2022